Citation Nr: 0733272	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  04-21 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as due to in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk



INTRODUCTION

The veteran had active service from March 1968 to November 
1970. 
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  The RO denied entitlement to service 
connection for diabetes mellitus. 
 
The veteran testified at a personal hearing at the RO before 
a Veterans Law Judge in November 2004.  A transcript of his 
testimony has been associated with the claims file.  The 
veteran was informed in a letter dated September 2007 that 
the Veterans Law Judge he had testified before had since left 
the employment of the Board.  The veteran was informed that 
he had the right to an additional hearing; the veteran 
responded that he did not want an additional hearing. 

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in July 2005 for further development 
and adjudicative action.  In a June 2007 Supplemental 
Statement of the Case (SSOC), the RO/AMC most recently 
affirmed the determination previously entered.  The case has 
been returned to the Board for further appellate review. 

The appeal must again be REMANDED to the AOJ (Agency of 
Original Jurisdiction) via the AMC, in Washington, DC.  VA 
will notify the veteran if further action is required.


REMAND

In a July 2005 remand, the Board requested the unit history 
for the 51st Signal Battalion, as well as any records for 
Company B of this battalion, for June and July of 1969, be 
obtained in order to determine if personnel from the 
veteran's Company were supplied to support the 2nd or 7th  
Infantry Divisions or if they otherwise performed duties near 
the Korean Demilitarized Zone (DMZ).  Although the AOJ sent a 
request to the U.S. Armed Services Center for Unit Records 
Research (now the U.S. Army and Joint Services Records 
Research Center or JSRRC) specifically asking for such 
information, the JSRRC did not respond in the affirmative or 
negative specifically to the question concerning whether the 
51st Signal Battalion, Company B supplied personnel to the 2nd 
or 7th Infantry Divisions during June and July of 1969.  
JSRRC only responded, in pertinent part, that after 
researching the veteran's unit's history from January 1, 1969 
to December 31, 1969, while the unit in question played a 
critical communications mission for the Eight Army, there was 
no evidence found concerning the 51st Signal Battalion 
operating at the DMZ.  

The Board has reviewed the JSRRC's response.  While the 51st 
Signal Battalion itself may not have physically been 
stationed near the DMZ, the question is whether personnel 
from the veteran's unit were supplied to the units of the 2nd 
or 7th Infantry Divisions that have been designated by the 
Department of Defense (DOD) to have been exposed to 
herbicides.  This question remains unanswered.

The Board's July 2005 remand conferred on the veteran the 
right to compliance with the remand orders, as a matter of 
law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
However, as already explained herein, the Board's remand 
orders were not fully complied with.  Thus, the AOJ is 
required to conduct the development requested by the Board in 
order for the veteran's claim to be fully and fairly 
adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.	Contact JSRRC and request they 
specifically attempt to verify whether 
any personnel assigned to Company B, of 
the 51st Signal Battalion were supplied 
to support the activities of any of the 
units of the 2nd or 7th Infantry 
Divisions that the DOD determined to 
have been exposed to herbicides in 
Korea during the time period of June 
and July 1969.  

2.	The AOJ must then review and re-
adjudicate the issue on appeal.  If 
such action does not grant the benefit 
claimed, the AOJ must provide the 
veteran and his representative a SSOC 
and an appropriate period of time must 
be allowed for response.  Thereafter, 
the case must be returned to the Board 
for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



